

116 HR 1326 IH: Authorizing Critical Conservation and Enabling Sportsmen and Sportswomen Act
U.S. House of Representatives
2019-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1326IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2019Mr. Thompson of California introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on the Judiciary, Agriculture, Transportation and Infrastructure, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the preservation of America’s outdoor heritage and enhance recreation opportunities
			 on Federal land, and for other purposes.
	
		1.Short title; Secretary defined; table of contents
 (a)Short titleThis Act may be cited as the Authorizing Critical Conservation and Enabling Sportsmen and Sportswomen Act or the ACCESS Act. (b)Secretary definedFor the purposes of this Act, the term Secretary means the Secretary of the Interior unless otherwise specifically indicated.
 (c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; Secretary defined; table of contents. Title I—North American Wetlands Conservation Act reauthorization Sec. 101. North American Wetlands Conservation Act. Title II—United States Fish and Wildlife Service Resource Protection Sec. 201. Short title. Sec. 202. Definitions. Sec. 203. Liability. Sec. 204. Actions. Sec. 205. Use of recovered amounts. Sec. 206. Donations. Sec. 207. Transfer of funds from Natural Resource Damage Assessment and Restoration Fund. Title III—Great Lakes Monitoring, Assessment, Science, and Research Sec. 301. Great Lakes monitoring, assessment, science, and research. Title IV—National Fish and Wildlife Foundation Establishment Act reauthorization Sec. 401. National Fish and Wildlife Foundation Establishment Act. Title V—Fish habitat conservation Sec. 501. National fish habitat conservation through partnerships. Title VI—Target practice and marksmanship training support Sec. 601. Short title. Sec. 602. Definition of public target range. Sec. 603. Amendments to Pittman-Robertson Wildlife Restoration Act. Sec. 604. Limits on liability. Sec. 605. Sense of Congress regarding cooperation. Title VII—Wildlife and Hunting Heritage Conservation Council Advisory Committee Sec. 701. Wildlife and Hunting Heritage Conservation Council Advisory Committee. Title VIII—Film crews Sec. 801. Commercial filming. Title IX—Chesapeake Bay Sec. 901. Reauthorization of Chesapeake Bay Program. Sec. 902. Reauthorization of Chesapeake Bay Initiative Act of 1998. Title X—Chronic Wasting Disease Management Sec. 1001. Short title. Sec. 1002. Definitions. Sec. 1003. Findings. Sec. 1004. Support for State efforts to manage and control chronic wasting disease. Sec. 1005. Support for applied research regarding chronic wasting disease. Sec. 1006. Multi-agency cooperation with States to address chronic wasting disease. Title XI—Chronic Wasting Disease Transmission in Cervidae Study Sec. 1101. Short title. Sec. 1102. Findings. Sec. 1103. Chronic wasting disease transmission in cervidae resource study. Sec. 1104. Definitions. Title XII—Miscellaneous Provisions Sec. 1201. Respect for treaties and rights. Sec. 1202. No priority over other uses. Sec. 1203. State authority for fish and wildlife.  INorth American Wetlands Conservation Act reauthorization 101.North American Wetlands Conservation Act (a)Real propertySection 6(a)(3) of the North American Wetlands Conservation Act (16 U.S.C. 4405(a)(3)) is amended—
 (1)by striking (3) in lieu of and inserting the following:  (3)Provision of funds or conveyance of real property interest (A)In generalIn lieu of;
 (2)in the second sentence, by striking The Secretary shall and inserting the following:  (B)DeterminationThe Secretary shall; and
 (3)by striking the third sentence and inserting the following:  (C)Real propertyAny real property interest conveyed under this paragraph shall be subject to terms and conditions that ensure that—
 (i)the real property interest will be administered for the long-term conservation and management of the wetland ecosystem and the fish and wildlife dependent on that ecosystem;
 (ii)the grantor of a real property interest has been provided with information relating to all available conservation options, including conservation options that involve the conveyance of a real property interest for a limited period of time; and
 (iii)the provision of the information described in clause (ii) has been documented.. (b)Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended—
 (1)in paragraph (4), by striking and; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)$75,000,000 for each of fiscal years 2020 through 2024.. 
					IIUnited States Fish and Wildlife Service Resource Protection
 201.Short titleThis title may be cited as the United States Fish and Wildlife Service Resource Protection Act. 202.DefinitionsIn this title:
 (1)DamagesThe term damages means— (A)compensation for—
						(i)
 (I)the cost of replacing, restoring, or acquiring the equivalent of a system resource; and (II)the value of any significant loss of use of a system resource, pending—
 (aa)restoration or replacement of the system resource; or (bb)the acquisition of an equivalent resource; or
 (ii)the value of a system resource, if the system resource cannot be replaced or restored; and (B)the cost of any relevant damage assessment carried out pursuant to section 204(c).
 (2)Response costThe term response cost means the cost of any action carried out by the Secretary— (A)to prevent, minimize, or abate destruction or loss of, or injury to, a system resource;
 (B)to abate or minimize the imminent risk of such destruction, loss, or injury; or (C)to monitor the ongoing effects of any incident causing such destruction, loss, or injury.
 (3)System resourceThe term system resource means any living, nonliving, historical, cultural, or archeological resource that is located within the boundaries of—
 (A)a unit of the National Wildlife Refuge System; (B)a unit of the National Fish Hatchery System; or
 (C)any other land managed by the United States Fish and Wildlife Service, including any land managed cooperatively with any other Federal or State agency.
					203.Liability
 (a)In generalSubject to subsection (c), any individual or entity that destroys, causes the loss of, or injures any system resource, or that causes the Secretary to carry out any action to prevent, minimize, or abate destruction or loss of, or injuries or risk to, any system resource, shall be liable to the United States for any response costs or damages resulting from the destruction, loss, or injury.
 (b)Liability in remAny instrumentality (including a vessel, vehicle, aircraft, or other equipment or mechanism) that destroys, causes the loss of, or injures any system resource, or that causes the Secretary to carry out any action to prevent, minimize, or abate destruction or loss of, or injury or risk to, a system resource shall be liable in rem to the United States for any response costs or damages resulting from the destruction, loss, or injury, to the same extent that an individual or entity is liable under subsection (a).
 (c)DefensesAn individual or entity shall not be liable under this section, if the individual or entity can establish that—
 (1)the destruction or loss of, or injury to, the system resource was caused solely by an act of God or an act of war; or
					(2)
 (A)the individual or entity exercised due care; and (B)the destruction or loss of, or injury to, the system resource was caused solely by an act or omission of a third party, other than an employee or agent of the individual or entity.
 (d)ScopeThe liability established by this section shall be in addition to any other liability arising under Federal or State law.
				204.Actions
 (a)Civil actions for response costs and damagesThe Attorney General, on request of the Secretary, may commence a civil action in the United States district court of appropriate jurisdiction against any individual, entity, or instrumentality that may be liable under section 203 for response costs or damages.
				(b)Administrative actions for response costs and damages
					(1)Action by Secretary
 (A)In generalSubject to paragraph (2), the Secretary, after making a finding described in subparagraph (B), may consider, compromise, and settle a claim for response costs and damages if the claim has not been referred to the Attorney General under subsection (a).
 (B)Description of findingsA finding referred to in subparagraph (A) is a finding that— (i)destruction or loss of, or injury to, a system resource has occurred; or
 (ii)such destruction, loss, or injury would occur absent an action by the Secretary to prevent, minimize, or abate the destruction, loss, or injury.
 (2)RequirementIn any case in which the total amount to be recovered in a civil action under subsection (a) may exceed $500,000 (excluding interest), a claim may be compromised and settled under paragraph (1) only with the prior written approval of the Attorney General.
					(c)Response actions, assessments of damages, and injunctive relief
 (1)In generalThe Secretary may carry out all necessary actions (including making a request to the Attorney General to seek injunctive relief)—
 (A)to prevent, minimize, or abate destruction or loss of, or injury to, a system resource; or (B)to abate or minimize the imminent risk of such destruction, loss, or injury.
						(2)Assessment and monitoring
 (A)In generalThe Secretary may assess and monitor the destruction or loss of, or injury to, any system resource for purposes of paragraph (1).
 (B)Judicial reviewAny determination or assessment of damage to a system resource carried out under subparagraph (A) shall be subject to judicial review under subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act), on the basis of the administrative record developed by the Secretary.
						205.Use of recovered amounts
 (a)In generalAn amount equal to the total amount of the response costs and damages recovered by the Secretary under this title and any amounts recovered by the Federal Government under any provision of Federal, State, or local law (including regulations) or otherwise as a result of the destruction or loss of, or injury to, any system resource shall be made available to the Secretary, without further appropriation, for use in accordance with subsection (b).
 (b)UseThe Secretary may use amounts made available under subsection (a) only, in accordance with applicable law—
 (1)to reimburse response costs and damage assessments carried out pursuant to this title by the Secretary or such other Federal agency as the Secretary determines to be appropriate;
 (2)to restore, replace, or acquire the equivalent of a system resource that was destroyed, lost, or injured; or
 (3)to monitor and study system resources. 206.Donations (a)In generalIn addition to any other authority to accept donations, the Secretary may accept donations of money or services for expenditure or use to meet expected, immediate, or ongoing response costs and damages.
 (b)TimingA donation described in subsection (a) may be expended or used at any time after acceptance of the donation, without further action by Congress.
 207.Transfer of funds from Natural Resource Damage Assessment and Restoration FundThe matter under the heading Natural Resource Damage Assessment and Restoration Fund under the heading United States Fish and Wildlife Service of title I of the Department of the Interior and Related Agencies Appropriations Act, 1994 (43 U.S.C. 1474b–1), is amended by striking Provided, That and all that follows through activities. and inserting the following: Provided, That notwithstanding any other provision of law, any amounts appropriated or credited during fiscal year 1992 or any fiscal year thereafter may be transferred to any account (including through a payment to any Federal or non-Federal trustee) to carry out a negotiated legal settlement or other legal action for a restoration activity under the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), the Act of July 27, 1990 (16 U.S.C. 19jj et seq.), or the United States Fish and Wildlife Service Resource Protection Act, or for any damage assessment activity: Provided further, That sums provided by any individual or entity before or after the date of enactment of this Act shall remain available until expended and shall not be limited to monetary payments, but may include stocks, bonds, or other personal or real property, which may be retained, liquidated, or otherwise disposed of by the Secretary for the restoration of injured resources or to conduct any new damage assessment activity..
			IIIGreat Lakes Monitoring, Assessment, Science, and Research
			301.Great Lakes monitoring, assessment, science, and research
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the United States Geological Survey.
 (2)Great Lakes BasinThe term Great Lakes Basin means the air, land, water, and living organisms in the United States within the drainage basin of the Saint Lawrence River at and upstream from the point at which such river and the Great Lakes become the international boundary between Canada and the United States.
 (b)FindingsCongress finds the following: (1)The Great Lakes support a diverse ecosystem, on which the vibrant and economically valuable Great Lakes fisheries depend.
 (2)To continue successful fisheries management and coordination, as has occurred since signing of the Convention on Great Lakes Fisheries between the United States and Canada on September 10, 1954, management of the ecosystem and its fisheries require sound, reliable science, and the use of modern scientific technologies.
 (3)Fisheries research is necessary to support multi-jurisdictional fishery management decisions and actions regarding recreational and sport fishing, commercial fisheries, Tribal harvest, allocation decisions, and fish stocking activities.
 (4)President Richard Nixon submitted, and the Congress approved, Reorganization Plan No. 4 (84 Stat. 2090), conferring science activities and management of marine fisheries to the National Oceanic and Atmospheric Administration.
 (5)Reorganization Plan No. 4 expressly excluded fishery research activities within the Great Lakes from the transfer, retaining management and scientific research duties within the already-established jurisdictions under the 1954 Convention on Great Lakes Fisheries, including those of the Great Lakes Fishery Commission and the Department of the Interior.
					(c)Monitoring, assessment, science, and research
 (1)In generalThe Director may conduct monitoring, assessment, science, and research, in support of the binational fisheries within the Great Lakes Basin.
 (2)Specific authoritiesThe Director shall, under paragraph (1)— (A)execute a comprehensive, multi-lake, freshwater fisheries science program;
 (B)coordinate with and work cooperatively with regional, State, Tribal, and local governments; and (C)consult with other interested entities groups, including academia and relevant Canadian agencies.
 (3)Included researchTo properly serve the needs of fisheries managers, monitoring, assessment, science, and research under this section may include—
 (A)deepwater ecosystem sciences; (B)biological and food-web components;
 (C)fish movement and behavior investigations; (D)fish population structures;
 (E)fish habitat investigations; (F)invasive species science;
 (G)use of existing, new, and experimental biological assessment tools, equipment, vessels, other scientific instrumentation and laboratory capabilities necessary to support fishery management decisions; and
 (H)studies to assess impacts on Great Lakes Fishery resources. (4)Savings clauseNothing in this section is intended or shall be construed to impede, supersede, or alter the authority of the Great Lakes Fishery Commission, States, and Indian Tribes under the Convention on Great Lakes Fisheries between the United States of America and Canada on September 10, 1954, and the Great Lakes Fishery Act of 1956 (16 U.S.C. 931 et seq.).
 (d)Authorization of appropriationsFor each of fiscal years 2020 through 2024, there is authorized to be appropriated $15,000,000 to carry out this section.
				IVNational Fish and Wildlife Foundation Establishment Act reauthorization
			401.National Fish and Wildlife Foundation Establishment Act
				(a)Board of directors of Foundation
 (1)In generalSection 3 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3702) is amended—
 (A)in subsection (b)— (i)by striking paragraph (2) and inserting the following:
								
 (2)In generalAfter consulting with the Secretary of Commerce and considering the recommendations submitted by the Board, the Secretary of the Interior shall appoint 28 Directors who, to the maximum extent practicable, shall—
 (A)be knowledgeable and experienced in matters relating to the conservation of fish, wildlife, or other natural resources; and
 (B)represent a balance of expertise in ocean, coastal, freshwater, and terrestrial resource conservation.; and
 (ii)by striking paragraph (3) and inserting the following:  (3)TermsEach Director (other than a Director described in paragraph (1)) shall be appointed for a term of 6 years.; and
 (B)in subsection (g)(2)— (i)in subparagraph (A), by striking (A) Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and inserting the following:
								
 (A)In generalOfficers; and (ii)by striking subparagraph (B) and inserting the following:
								
 (B)Executive DirectorThe Foundation shall have an Executive Director who shall be— (i)appointed by, and serve at the direction of, the Board as the chief executive officer of the Foundation; and
 (ii)knowledgeable and experienced in matters relating to fish and wildlife conservation.. (2)Conforming amendmentSection 4(a)(1)(B) of the North American Wetlands Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking Secretary of the Board and inserting Executive Director of the Board.
 (b)Rights and obligations of FoundationSection 4 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703) is amended—
 (1)in subsection (c)— (A)in paragraph (4), by striking that are insured by an agency or instrumentality of the United States and inserting at 1 or more financial institutions that are members of the Federal Deposit Insurance Corporation or the Securities Investment Protection Corporation;
 (B)in paragraph (5), by striking paragraph (3) or (4) and inserting subparagraph (C) or (D); (C)in paragraph (10), by striking ; and and inserting a semicolon;
 (D)by striking paragraph (11); (E)by striking For the purposes and all that follows through of the Foundation.;
 (F)by inserting after paragraph (10) the following:  (11)to receive and administer restitution and community service payments, amounts for mitigation of impacts to natural resources, and other amounts arising from legal, regulatory, or administrative proceedings, subject to the condition that the amounts are received or administered for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources; and
 (12)to do acts necessary to carry out the purposes of the Foundation.; (G)by striking (c) Powers.—To carry out its purposes under and inserting the following:
							
								(c)Powers
 (1)In generalTo carry out the purposes described in; (H)by redesignating paragraphs (1) through (12) as subparagraphs (A) through (L), respectively, and indenting appropriately; and
 (I)by inserting after subparagraph (L) the following:  (2)Treatment of real property (A)In generalFor purposes of this Act, an interest in real property shall be treated as including easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources.
 (B)Encumbered real propertyA gift, devise, or bequest may be accepted by the Foundation even though the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.
 (3)Savings clauseThe acceptance and administration of amounts by the Foundation under paragraph (1)(K) does not alter, supersede, or limit any regulatory or statutory requirement associated with those amounts.; 
 (2)by striking subsections (f) and (g); and (3)by redesignating subsections (h) and (i) as subsections (f) and (g), respectively.
 (c)Authorization of appropriationsSection 10 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709) is amended—
 (1)in subsection (a), by striking paragraph (1) and inserting the following:  (1)In generalThere are authorized to be appropriated to carry out this Act for each of fiscal years 2020 through 2024—
 (A)$15,000,000 to the Secretary of the Interior; (B)$5,000,000 to the Secretary of Agriculture; and
 (C)$5,000,000 to the Secretary of Commerce.; (2)in subsection (b)—
 (A)by striking paragraph (1) and inserting the following:  (1)Amounts from Federal agencies (A)In generalIn addition to the amounts authorized to be appropriated under subsection (a), Federal departments, agencies, or instrumentalities are authorized to provide funds to the Foundation through Federal financial assistance grants and cooperative agreements, subject to the condition that the amounts are used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources in accordance with this Act.
 (B)AdvancesFederal departments, agencies, or instrumentalities may advance amounts described in subparagraph (A) to the Foundation in a lump sum without regard to when the expenses for which the amounts are used are incurred.
 (C)Management feesThe Foundation may assess and collect fees for the management of amounts received under this paragraph.;
 (B)in paragraph (2)— (i)in the paragraph heading, by striking funds and inserting amounts;
 (ii)by striking shall be used and inserting may be used; and (iii)by striking and State and local government agencies and inserting , State and local government agencies, and other entities; and
 (C)by adding at the end the following:  (3)Administration of amounts (A)In generalIn entering into contracts, agreements, or other partnerships pursuant to this Act, a Federal department, agency, or instrumentality shall have discretion to waive any competitive process applicable to the department, agency, or instrumentality for entering into contracts, agreements, or partnerships with the Foundation if the purpose of the waiver is—
 (i)to address an environmental emergency resulting from a natural or other disaster; or (ii)as determined by the head of the applicable Federal department, agency, or instrumentality, to reduce administrative expenses and expedite the conservation and management of fish, wildlife, plants, and other natural resources.
 (B)ReportsThe Foundation shall include in the annual report submitted under section 7(b) a description of any use of the authority under subparagraph (A) by a Federal department, agency, or instrumentality in that fiscal year.; and 
 (3)by adding at the end the following:  (d)Use of gifts, devises, or bequests of money or other propertyAny gifts, devises, or bequests of amounts or other property, or any other amounts or other property, transferred to, deposited with, or otherwise in the possession of the Foundation pursuant to this Act, may be made available by the Foundation to Federal departments, agencies, or instrumentalities and may be accepted and expended (or the disposition of the amounts or property directed), without further appropriation, by those Federal departments, agencies, or instrumentalities, subject to the condition that the amounts or property be used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources..
 (d)Limitation on authoritySection 11 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710) is amended by inserting exclusive before authority.
				VFish habitat conservation
			501.National fish habitat conservation through partnerships
 (a)PurposeThe purpose of this section is to encourage partnerships among public agencies and other interested parties to promote fish conservation—
 (1)to achieve measurable habitat conservation results through strategic actions of Fish Habitat Partnerships that lead to better fish habitat conditions and increased fishing opportunities by—
 (A)improving ecological conditions; (B)restoring natural processes; or
 (C)preventing the decline of intact and healthy systems; (2)to establish a consensus set of national conservation strategies as a framework to guide future actions and investment by Fish Habitat Partnerships;
 (3)to broaden the community of support for fish habitat conservation by— (A)increasing fishing opportunities;
 (B)fostering the participation of local communities, especially young people in local communities, in conservation activities; and
 (C)raising public awareness of the role healthy fish habitat play in the quality of life and economic well-being of local communities;
 (4)to fill gaps in the National Fish Habitat Assessment and the associated database of the National Fish Habitat Assessment—
 (A)to empower strategic conservation actions supported by broadly available scientific information; and
 (B)to integrate socioeconomic data in the analysis to improve the lives of humans in a manner consistent with fish habitat conservation goals; and
 (5)to communicate to the public and conservation partners— (A)the conservation outcomes produced collectively by Fish Habitat Partnerships; and
 (B)new opportunities and voluntary approaches for conserving fish habitat. (b)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives. (2)BoardThe term Board means the National Fish Habitat Board established by subsection (c)(1)(A).
 (3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. (4)EPA Assistant AdministratorThe term EPA Assistant Administrator means the Assistant Administrator for Water of the Environmental Protection Agency.
 (5)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)NOAA Assistant AdministratorThe term NOAA Assistant Administrator means the Assistant Administrator for Fisheries of the National Oceanic and Atmospheric Administration.
 (7)PartnershipThe term Partnership means a self-governed entity designated by Congress as a Fish Habitat Partnership under subsection (d)(6) after a recommendation by the Board under subsection (d)(1). (8)Real property interestThe term real property interest means an ownership interest in—
 (A)land; or (B)water (including water rights).
 (9)StateThe term State means each of the several States. (10)State agencyThe term State agency means—
 (A)the fish and wildlife agency of a State; and (B)any department or division of a department or agency of a State that manages in the public trust the inland or marine fishery resources or sustains the habitat for those fishery resources of the State pursuant to State law or the constitution of the State.
						(c)National Fish Habitat Board
					(1)Establishment
 (A)Fish Habitat BoardThere is established a board, to be known as the National Fish Habitat Board, whose duties are— (i)to promote, oversee, and coordinate the implementation of this section;
 (ii)to establish national goals and priorities for fish habitat conservation; (iii)to recommend to Congress entities for designation as Partnerships; and
 (iv)to review and make recommendations regarding fish habitat conservation projects. (B)MembershipThe Board shall be composed of 25 members, of whom—
 (i)1 shall be a representative of the Department of the Interior; (ii)1 shall be a representative of the United States Geological Survey;
 (iii)1 shall be a representative of the Department of Commerce; (iv)1 shall be a representative of the Department of Agriculture;
 (v)1 shall be a representative of the Association of Fish and Wildlife Agencies; (vi)4 shall be representatives of State agencies, 1 of whom shall be nominated by a regional association of fish and wildlife agencies from each of the Northeast, Southeast, Midwest, and Western regions of the United States;
 (vii)1 shall be a representative of either— (I)Indian Tribes in the State of Alaska; or
 (II)Indian Tribes in States other than the State of Alaska; (viii)1 shall be a representative of either—
 (I)the Regional Fishery Management Councils established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852); or
 (II)the Marine Fisheries Commissions, which is composed of— (aa)the Atlantic States Marine Fisheries Commission;
 (bb)the Gulf States Marine Fisheries Commission; and (cc)the Pacific States Marine Fisheries Commission;
 (ix)1 shall be a representative of the Sportfishing and Boating Partnership Council; (x)7 shall be representatives selected from each of—
 (I)the recreational sportfishing industry; (II)the commercial fishing industry;
 (III)marine recreational anglers; (IV)freshwater recreational anglers;
 (V)habitat conservation organizations; and (VI)science-based fishery organizations;
 (xi)1 shall be a representative of a national private landowner organization; (xii)1 shall be a representative of an agricultural production organization;
 (xiii)1 shall be a representative of local government interests involved in fish habitat restoration; (xiv)2 shall be representatives from different sectors of corporate industries, which may include—
 (I)natural resource commodity interests, such as petroleum or mineral extraction; (II)natural resource user industries; and
 (III)industries with an interest in fish and fish habitat conservation; and (xv)1 shall be a leadership private sector or landowner representative of an active Partnership.
 (C)CompensationA member of the Board shall serve without compensation. (D)Travel expensesA member of the Board may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Board.
						(2)Appointment and terms
 (A)In generalExcept as otherwise provided in this subsection, a member of the Board described in any of clauses (vi) through (xiv) of paragraph (1)(B) shall serve for a term of 3 years.
						(B)Initial Board membership
 (i)In generalThe initial Board will consist of representatives as described in clauses (i) through (vi) of paragraph (1)(B). (ii)Remaining membersNot later than 60 days after the date of enactment of this Act, the representatives of the initial Board pursuant to clause (i) shall appoint the remaining members of the Board described in clauses (viii) through (xiv) of paragraph (1)(B).
 (iii)Tribal representativesNot later than 60 days after the enactment of this Act, the Secretary shall provide to the Board a recommendation of not fewer than 3 Tribal representatives, from which the Board shall appoint 1 representative pursuant to paragraph (1)(B)(vii).
 (C)Transitional termsOf the members described in paragraph (1)(B)(x) initially appointed to the Board— (i)2 shall be appointed for a term of 1 year;
 (ii)2 shall be appointed for a term of 2 years; and (iii)3 shall be appointed for a term of 3 years.
							(D)Vacancies
 (i)In generalA vacancy of a member of the Board described in any of clauses (viii) through (xiv) of paragraph (1)(B) shall be filled by an appointment made by the remaining members of the Board. (ii)Tribal representativesFollowing a vacancy of a member of the Board described in paragraph (1)(B)(vii), the Secretary shall recommend to the Board a list of not fewer than 3 Tribal representatives, from which the remaining members of the Board shall appoint a representative to fill the vacancy.
 (E)Continuation of serviceAn individual whose term of service as a member of the Board expires may continue to serve on the Board until a successor is appointed.
 (F)RemovalIf a member of the Board described in any of clauses (viii) through (xiv) of paragraph (1)(B) misses 3 consecutive regularly scheduled Board meetings, the members of the Board may— (i)vote to remove that member; and
 (ii)appoint another individual in accordance with subparagraph (D). (3)Chairperson (A)In generalThe representative of the Association of Fish and Wildlife Agencies appointed pursuant to paragraph (1)(B)(v) shall serve as Chairperson of the Board.
 (B)TermThe Chairperson of the Board shall serve for a term of 3 years. (4)Meetings (A)In generalThe Board shall meet—
 (i)at the call of the Chairperson; but (ii)not less frequently than twice each calendar year.
 (B)Public accessAll meetings of the Board shall be open to the public. (5)Procedures (A)In generalThe Board shall establish procedures to carry out the business of the Board, including—
 (i)a requirement that a quorum of the members of the Board be present to transact business; (ii)a requirement that no recommendations may be adopted by the Board, except by the vote of 2/3 of all members;
 (iii)procedures for establishing national goals and priorities for fish habitat conservation for the purposes of this section;
 (iv)procedures for designating Partnerships under subsection (d); and (v)procedures for reviewing, evaluating, and making recommendations regarding fish habitat conservation projects.
 (B)QuorumA majority of the members of the Board shall constitute a quorum. (d)Fish Habitat Partnerships (1)Authority to recommendThe Board may recommend to Congress the designation of Fish Habitat Partnerships in accordance with this subsection.
 (2)PurposesThe purposes of a Partnership shall be— (A)to work with other regional habitat conservation programs to promote cooperation and coordination to enhance fish and fish habitats;
 (B)to engage local and regional communities to build support for fish habitat conservation; (C)to involve diverse groups of public and private partners;
 (D)to develop collaboratively a strategic vision and achievable implementation plan that is scientifically sound;
 (E)to leverage funding from sources that support local and regional Partnerships; (F)to use adaptive management principles, including evaluation of project success and functionality;
 (G)to develop appropriate local or regional habitat evaluation and assessment measures and criteria that are compatible with national habitat condition measures; and
 (H)to implement local and regional priority projects that improve conditions for fish and fish habitat.
 (3)Criteria for designationAn entity seeking to be designated by Congress as a Partnership shall— (A)submit to the Board an application at such time, in such manner, and containing such information as the Board may require; and
 (B)demonstrate to the Board that the entity has— (i)a focus on promoting the health of important fish and fish habitats;
 (ii)an ability to coordinate the implementation of priority projects that support the goals and national priorities set by the Board that are within the Partnership boundary;
 (iii)a self-governance structure that supports the implementation of strategic priorities for fish habitat;
 (iv)the ability to develop local and regional relationships with a broad range of entities to further strategic priorities for fish and fish habitat;
 (v)a strategic plan that details required investments for fish habitat conservation that addresses the strategic fish habitat priorities of the Partnership and supports and meets the strategic priorities of the Board;
 (vi)the ability to develop and implement fish habitat conservation projects that address strategic priorities of the Partnership and the Board; and
 (vii)the ability to develop fish habitat conservation priorities based on sound science and data, the ability to measure the effectiveness of fish habitat projects of the Partnership, and a clear plan as to how Partnership science and data components will be integrated with the overall Board science and data effort.
 (4)Requirements for recommendation to CongressThe Board may recommend to Congress for designation an application for a Partnership submitted under paragraph (3)(A) if the Board determines that the applicant—
 (A)meets the criteria described in paragraph (3)(B); (B)identifies representatives to provide support and technical assistance to the Partnership from a diverse group of public and private partners, which may include State or local governments, nonprofit entities, Indian Tribes, and private individuals, that are focused on conservation of fish habitats to achieve results across jurisdictional boundaries on public and private land;
 (C)is organized to promote the health of important fish species and important fish habitats, including reservoirs, natural lakes, coastal and marine environments, and estuaries;
 (D)identifies strategic fish and fish habitat priorities for the Partnership area in the form of geographical focus areas or key stressors or impairments to facilitate strategic planning and decision making;
 (E)is able to address issues and priorities on a nationally significant scale; (F)includes a governance structure that—
 (i)reflects the range of all partners; and (ii)promotes joint strategic planning and decision making by the applicant;
 (G)demonstrates completion of, or significant progress toward the development of, a strategic plan to address the decline in fish populations, rather than simply treating symptoms, in accordance with the goals and national priorities established by the Board; and
 (H)promotes collaboration in developing a strategic vision and implementation program that is scientifically sound and achievable.
						(5)Report to Congress
 (A)In generalNot later than February 1 of the first fiscal year beginning after the date of enactment of this Act and each February 1 thereafter, the Board shall develop and submit to the appropriate congressional committees an annual report, to be entitled Report to Congress on Future Fish Habitat Partnerships and Modifications, that—
 (i)identifies any entity that— (I)meets the requirements described in paragraph (4); and
 (II)the Board recommends for designation as a Partnership; (ii)describes any proposed modifications to a Partnership previously designated by Congress under paragraph (6); and
 (iii)with respect to each entity recommended for designation as a Partnership, describes, to the maximum extent practicable—
 (I)the purpose of the recommended Partnership; and (II)how the recommended Partnership fulfills the requirements described in paragraph (4).
 (B)Public availability; notificationThe Board shall— (i)make the report publicly available, including on the internet; and
 (ii)provide to the appropriate congressional committees and the State agency of any State included in a recommended Partnership area written notification of the public availability of the report.
 (6)Designation or modification of PartnershipCongress shall have the sole authority to designate or modify a Partnership. (7)Existing Partnerships (A)Designation reviewNot later than 5 years after the date of enactment of this Act, any fish habitat Partnership receiving Federal funds as of the date of enactment of this Act shall be subject to a designation review by Congress in which Congress shall have the opportunity to designate the Partnership under paragraph (6).
 (B)Ineligibility for Federal fundsA Partnership referred to in subparagraph (A) that Congress does not designate as described in that subparagraph shall be ineligible to receive Federal funds under this section.
						(e)Fish habitat conservation projects
 (1)Submission to BoardNot later than March 31 of each calendar year, each Partnership shall submit to the Board a list of priority fish habitat conservation projects recommended by the Partnership for annual funding under this section.
 (2)Recommendations by BoardNot later than July 1 of each calendar year, the Board shall submit to the Secretary a priority list of fish habitat conservation projects that includes the description, including estimated costs, of each project that the Board recommends that the Secretary approve and fund under this section for the following fiscal year.
 (3)Criteria for project selectionThe Board shall select each fish habitat conservation project to be recommended to the Secretary under paragraph (2) after taking into consideration, at a minimum, the following information:
 (A)A recommendation of the Partnership that is, or will be, participating actively in implementing the fish habitat conservation project.
 (B)The capabilities and experience of project proponents to implement successfully the proposed project.
 (C)The extent to which the fish habitat conservation project— (i)fulfills a local or regional priority that is directly linked to the strategic plan of the Partnership and is consistent with the purpose of this section;
 (ii)addresses the national priorities established by the Board; (iii)is supported by the findings of the Habitat Assessment of the Partnership or the Board, and aligns or is compatible with other conservation plans;
 (iv)identifies appropriate monitoring and evaluation measures and criteria that are compatible with national measures;
 (v)provides a well-defined budget linked to deliverables and outcomes; (vi)leverages other funds to implement the project;
 (vii)addresses the causes and processes behind the decline of fish or fish habitats; and (viii)includes an outreach or education component that includes the local or regional community.
 (D)The availability of sufficient non-Federal funds to match Federal contributions for the fish habitat conservation project, as required by paragraph (5).
 (E)The extent to which the local or regional fish habitat conservation project— (i)will increase fish populations in a manner that leads to recreational fishing opportunities for the public;
 (ii)will be carried out through a cooperative agreement among Federal, State, and local governments, Indian Tribes, and private entities;
 (iii)increases public access to land or water for fish and wildlife-dependent recreational opportunities;
 (iv)advances the conservation of fish and wildlife species that have been identified by the States as species of greatest conservation need;
 (v)where appropriate, advances the conservation of fish and fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and other relevant Federal law and State wildlife action plans; and
 (vi)promotes strong and healthy fish habitats so that desired biological communities are able to persist and adapt.
 (F)The substantiality of the character and design of the fish habitat conservation project. (4)Limitations (A)Requirements for evaluationNo fish habitat conservation project may be recommended by the Board under paragraph (2) or provided financial assistance under this section unless the fish habitat conservation project includes an evaluation plan designed using applicable Board guidance—
 (i)to appropriately assess the biological, ecological, or other results of the habitat protection, restoration, or enhancement activities carried out using the assistance;
 (ii)to reflect appropriate changes to the fish habitat conservation project if the assessment substantiates that the fish habitat conservation project objectives are not being met;
 (iii)to identify improvements to existing fish populations, recreational fishing opportunities, and the overall economic benefits for the local community of the fish habitat conservation project; and
 (iv)to require the submission to the Board of a report describing the findings of the assessment. (B)Acquisition authorities (i)In generalA State, local government, or other non-Federal entity is eligible to receive funds for the acquisition of real property from willing sellers under this section if the acquisition ensures one of—
 (I)public access for compatible fish and wildlife-dependent recreation; or (II)a scientifically based, direct enhancement to the health of fish and fish populations, as determined by the Board.
								(ii)State agency approval
 (I)In generalAll real property interest acquisition projects funded under this section are required to be approved by the State agency in the State in which the project is occurring.
 (II)ProhibitionThe Board may not recommend, and the Secretary may not provide any funding for, any real property interest acquisition that has not been approved by the State agency.
 (iii)Assessment of other authoritiesThe Fish Habitat Partnership shall conduct a project assessment, submitted with the funding request and approved by the Board, to demonstrate all other Federal, State, and local authorities for the acquisition of real property have been exhausted.
 (iv)RestrictionsA real property interest may not be acquired pursuant to a fish habitat conservation project by a State, local government, or other non-Federal entity, unless—
 (I)the owner of the real property authorizes the State, local government, or other non-Federal entity to acquire the real property; and
 (II)the Secretary and the Board determine that the State, local government, or other non-Federal entity would benefit from undertaking the management of the real property being acquired because that is in accordance with the goals of a Partnership.
								(5)Non-Federal Contributions
 (A)In generalExcept as provided in subparagraph (B), no fish habitat conservation project may be recommended by the Board under paragraph (2) or provided financial assistance under this section unless at least 50 percent of the cost of the fish habitat conservation project will be funded with non-Federal funds.
 (B)Non-Federal shareThe non-Federal share of the cost of a fish habitat conservation project— (i)may not be derived from another Federal grant program; but
 (ii)may include in-kind contributions and cash. (C)Special rule for Indian TribesNotwithstanding subparagraph (A) or any other provision of law, any funds made available to an Indian Tribe pursuant to this section may be considered to be non-Federal funds for the purpose of subparagraph (A).
						(6)Approval
 (A)In generalNot later than 90 days after the date of receipt of the recommended priority list of fish habitat conservation projects under paragraph (2), subject to the limitations of paragraph (4), and based, to the maximum extent practicable, on the criteria described in paragraph (3), the Secretary, after consulting with the Secretary of Commerce on marine or estuarine projects, shall approve or reject any fish habitat conservation project recommended by the Board.
 (B)FundingIf the Secretary approves a fish habitat conservation project under subparagraph (A), the Secretary shall use amounts made available to carry out this section to provide funds to carry out the fish habitat conservation project.
 (C)NotificationIf the Secretary rejects any fish habitat conservation project recommended by the Board under paragraph (2), not later than 180 days after the date of receipt of the recommendation, the Secretary shall provide to the Board, the appropriate Partnership, and the appropriate congressional committees a written statement of the reasons that the Secretary rejected the fish habitat conservation project.
						(f)Technical and scientific assistance
 (1)In generalThe Director, the NOAA Assistant Administrator, the EPA Assistant Administrator, and the Director of the United States Geological Survey, in coordination with the Forest Service and other appropriate Federal departments and agencies, may provide scientific and technical assistance to the Partnerships, participants in fish habitat conservation projects, and the Board.
 (2)InclusionsScientific and technical assistance provided pursuant to paragraph (1) may include— (A)providing technical and scientific assistance to States, Indian Tribes, regions, local communities, and nongovernmental organizations in the development and implementation of Partnerships;
 (B)providing technical and scientific assistance to Partnerships for habitat assessment, strategic planning, and prioritization;
 (C)supporting the development and implementation of fish habitat conservation projects that are identified as high priorities by Partnerships and the Board;
 (D)supporting and providing recommendations regarding the development of science-based monitoring and assessment approaches for implementation through Partnerships;
 (E)supporting and providing recommendations for a national fish habitat assessment; (F)ensuring the availability of experts to assist in conducting scientifically based evaluation and reporting of the results of fish habitat conservation projects; and
 (G)providing resources to secure State agency scientific and technical assistance to support Partnerships, participants in fish habitat conservation projects, and the Board.
 (g)Coordination with States and Indian TribesThe Secretary shall provide a notice to, and cooperate with, the appropriate State agency or Tribal agency, as applicable, of each State and Indian Tribe within the boundaries of which an activity is planned to be carried out pursuant to this section, including notification, by not later than 30 days before the date on which the activity is implemented.
 (h)Interagency operational planNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Director, in cooperation with the NOAA Assistant Administrator, the EPA Assistant Administrator, the Director of the United States Geological Survey, and the heads of other appropriate Federal departments and agencies (including at a minimum, those agencies represented on the Board), shall develop an interagency operational plan that describes—
 (1)the functional, operational, technical, scientific, and general staff, administrative, and material needs for the implementation of this section; and
 (2)any interagency agreements between or among Federal departments and agencies to address those needs.
					(i)Accountability and reporting
					(1)Reporting
 (A)In generalNot later than 5 years after the date of enactment of this Act, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report describing the progress of this section.
 (B)ContentsEach report submitted under subparagraph (A) shall include— (i)an estimate of the number of acres, stream miles, or acre-feet, or other suitable measures of fish habitat, that was maintained or improved by Partnerships of Federal, State, or local governments, Indian Tribes, or other entities in the United States during the 5-year period ending on the date of submission of the report;
 (ii)a description of the public access to fish habitats established or improved during that 5-year period;
 (iii)a description of the improved opportunities for public recreational fishing; and (iv)an assessment of the status of fish habitat conservation projects carried out with funds provided under this section during that period, disaggregated by year, including—
 (I)a description of the fish habitat conservation projects recommended by the Board under subsection (e)(2); (II)a description of each fish habitat conservation project approved by the Secretary under subsection (e)(6), in order of priority for funding;
 (III)a justification for— (aa)the approval of each fish habitat conservation project; and
 (bb)the order of priority for funding of each fish habitat conservation project; (IV)a justification for any rejection of a fish habitat conservation project recommended by the Board under subsection (e)(2) that was based on a factor other than the criteria described in subsection (e)(3); and
 (V)an accounting of expenditures by Federal, State, or local governments, Indian Tribes, or other entities to carry out fish habitat conservation projects.
 (2)Status and trends reportNot later than December 31, 2020, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report that includes—
 (A)a status of all Partnerships designated under this section; (B)a description of the status of fish habitats in the United States as identified by established Partnerships; and
 (C)enhancements or reductions in public access as a result of— (i)the activities of the Partnerships; or
 (ii)any other activities carried out pursuant to this section. (j)Effect of section (1)Water rightsNothing in this section—
 (A)establishes any express or implied reserved water right in the United States for any purpose; (B)affects any water right in existence on the date of enactment of this Act;
 (C)preempts or affects any State water law or interstate compact governing water; or (D)affects any Federal or State law in existence on the date of enactment of the Act regarding water quality or water quantity.
 (2)Authority to acquire water rights or rights to propertyUnder this section, only a State, local government, or other non-Federal entity may acquire, under State law, water rights or rights to property.
 (3)State authorityNothing in this section— (A)affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the laws and regulations of the State; or
 (B)authorizes the Secretary to control or regulate within a State the fishing or hunting of fish and wildlife.
 (4)Effect on Indian TribesNothing in this section abrogates, abridges, affects, modifies, supersedes, or alters any right of an Indian Tribe recognized by treaty or any other means, including—
 (A)an agreement between the Indian Tribe and the United States; (B)Federal law (including regulations);
 (C)an Executive order; or (D)a judicial decree.
 (5)Adjudication of water rightsNothing in this section diminishes or affects the ability of the Secretary to join an adjudication of rights to the use of water pursuant to subsection (a), (b), or (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666).
 (6)Department of Commerce authorityNothing in this section affects the authority, jurisdiction, or responsibility of the Department of Commerce to manage, control, or regulate fish or fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
					(7)Effect on other authorities
 (A)Private property protectionNothing in this section permits the use of funds made available to carry out this section to acquire real property or a real property interest without the written consent of each owner of the real property or real property interest.
 (B)MitigationNothing in this section permits the use of funds made available to carry out this section for fish and wildlife mitigation purposes under—
 (i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); (ii)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.);
 (iii)the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); or (iv)any other Federal law or court settlement.
 (C)Clean Water ActNothing in this section affects any provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including any definition in that Act.
 (k)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to— (1)the Board; or
 (2)any Partnership. (l)Funding (1)Authorization of appropriations (A)Fish habitat conservation projectsThere is authorized to be appropriated to the Secretary $7,200,000 for each of fiscal years 2020 through 2024 to provide funds for fish habitat conservation projects approved under subsection (e)(6), of which 5 percent shall be made available for each fiscal year for projects carried out by Indian Tribes.
 (B)Administrative and planning expensesThere is authorized to be appropriated to the Secretary for each of fiscal years 2020 through 2024 an amount equal to 5 percent of the amount appropriated for the applicable fiscal year pursuant to subparagraph (A)—
 (i)for administrative and planning expenses; and (ii)to carry out subsection (i).
 (C)Technical and scientific assistanceThere is authorized to be appropriated for each of fiscal years 2020 through 2024 to carry out, and provide technical and scientific assistance under, subsection (f)—
 (i)$500,000 to the Secretary for use by the United States Fish and Wildlife Service; (ii)$500,000 to the NOAA Assistant Administrator for use by the National Oceanic and Atmospheric Administration;
 (iii)$500,000 to the EPA Assistant Administrator for use by the Environmental Protection Agency; and (iv)$500,000 to the Secretary for use by the United States Geological Survey.
 (2)Agreements and grantsThe Secretary may— (A)on the recommendation of the Board, and notwithstanding sections 6304 and 6305 of title 31, United States Code, and the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a grant agreement, cooperative agreement, or contract with a Partnership or other entity for a fish habitat conservation project or restoration or enhancement project;
 (B)apply for, accept, and use a grant from any individual or entity to carry out the purposes of this section; and
 (C)make funds available to any Federal department or agency for use by that department or agency to provide grants for any fish habitat protection project, restoration project, or enhancement project that the Secretary determines to be consistent with this section.
						(3)Donations
 (A)In generalThe Secretary may— (i)enter into an agreement with any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of that Code to solicit private donations to carry out the purposes of this section; and
 (ii)accept donations of funds, property, and services to carry out the purposes of this section. (B)TreatmentA donation accepted under this section—
 (i)shall be considered to be a gift or bequest to, or otherwise for the use of, the United States; and (ii)may be—
 (I)used directly by the Secretary; or (II)provided to another Federal department or agency through an interagency agreement.
 (m)Prohibition against implementation of regulatory authority by Federal agenciesAny Partnership designated under this section— (1)shall be for the sole purpose of promoting fish conservation; and
 (2)shall not be used to implement any regulatory authority of any Federal agency. VITarget practice and marksmanship training support 601.Short titleThis title may be cited as the Target Practice and Marksmanship Training Support Act.
 602.Definition of public target rangeIn this title, the term public target range means a specific location that— (1)is identified by a governmental agency for recreational shooting;
 (2)is open to the public; (3)may be supervised; and
 (4)may accommodate archery or rifle, pistol, or shotgun shooting. 603.Amendments to Pittman-Robertson Wildlife Restoration Act (a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—
 (1)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and (2)by inserting after paragraph (1) the following:
						
 (2)the term public target range means a specific location that— (A)is identified by a governmental agency for recreational shooting;
 (B)is open to the public; (C)may be supervised; and
 (D)may accommodate archery or rifle, pistol, or shotgun shooting;. (b)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—
 (1)by striking (b) Each State and inserting the following:  (b)Expenditures for management of wildlife areas and resources (1)In generalExcept as provided in paragraph (2), each State;
 (2)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation; (3)in the second sentence, by striking The non-Federal share and inserting the following:
						
 (3)Non-federal shareThe non-Federal share; (4)in the third sentence, by striking The Secretary and inserting the following:
						
 (4)RegulationsThe Secretary; and (5)by inserting after paragraph (1) (as designated by paragraph (1) of this subsection) the following:
						
 (2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..
 (c)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended— (1)in subsection (a), by adding at the end the following:
						
 (3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;
 (2)by striking subsection (b) and inserting the following:  (b)Cost sharing (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.
 (2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.; and
 (3)in subsection (c)(1)— (A)by striking Amounts made and inserting the following:
							
 (A)In generalExcept as provided in subparagraph (B), amounts made; and (B)by adding at the end the following:
							
 (B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..
						604.Limits on liability
 (a)Discretionary functionFor purposes of chapter 171 of title 28, United States Code (commonly referred to as the Federal Tort Claims Act), any action by an agent or employee of the United States to manage or allow the use of Federal land for purposes of target practice or marksmanship training by a member of the public shall be considered to be the exercise or performance of a discretionary function.
 (b)Civil action or claimsExcept to the extent provided in chapter 171 of title 28, United States Code, the United States shall not be subject to any civil action or claim for money damages for any injury to or loss of property, personal injury, or death caused by an activity occurring at a public target range that is—
 (1)funded in whole or in part by the Federal Government pursuant to the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.); or
 (2)located on Federal land. 605.Sense of Congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws and regulations, the Chief of the Forest Service and the Director of the Bureau of Land Management should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.
			VIIWildlife and Hunting Heritage Conservation Council Advisory Committee
 701.Wildlife and Hunting Heritage Conservation Council Advisory CommitteeThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
				
					10.Wildlife and Hunting Heritage Conservation Council Advisory Committee
 (a)EstablishmentThere is established the Wildlife and Hunting Heritage Conservation Council Advisory Committee (referred to in this section as the Advisory Committee) to advise the Secretary of the Interior and the Secretary of Agriculture (referred to in this section as the Secretaries) on wildlife and habitat conservation, hunting, and recreational shooting.
 (b)Duties of the advisory committeeThe Advisory Committee shall advise the Secretaries regarding— (1)implementation of the Recreational Hunting and Wildlife Resource Conservation Plan—A Ten-Year Plan for Implementation and any successor plans, in accordance with Executive Order 13443 (16 U.S.C. 661 note; relating to facilitation of hunting heritage and wildlife conservation);
 (2)increasing public awareness of, and support for, the Wildlife Restoration Program; (3)fostering wildlife and habitat conservation and ethics in hunting and shooting sports recreation;
 (4)stimulating the participation of sportsmen and sportswomen in the conservation and management of wildlife and habitat resources through outreach and education;
 (5)fostering communication and coordination among— (A)the Federal Government and State and Tribal governments;
 (B)industry; (C)sportsmen and sportswomen who hunt and shoot;
 (D)wildlife and habitat conservation and management organizations; and (E)the public;
 (6)providing appropriate access to Federal land for recreational shooting and hunting; and (7)recommendations to improve implementation of Federal conservation programs that benefit wildlife, hunting, and outdoor recreation on private land.
							(c)Membership
							(1)Appointment
 (A)In generalThe Advisory Committee shall consist of not more than 16 discretionary members and 7 ex officio members.
 (B)Ex officio membersThe ex officio members are— (i)the Director of the United States Fish and Wildlife Service or a designated representative of the Director;
 (ii)the Director of the Bureau of Land Management or a designated representative of the Director; (iii)the Director of the National Park Service or a designated representative of the Director;
 (iv)the Chief of the Forest Service or a designated representative of the Chief; (v)the Chief of the Natural Resources Conservation Service or a designated representative of the Chief;
 (vi)the Administrator of the Farm Service Agency or a designated representative of the Administrator; and
 (vii)the Executive Director of the Association of Fish and Wildlife Agencies. (C)Discretionary membersThe discretionary members shall be appointed jointly by the Secretaries from at least one of each of the following:
 (i)State fish and wildlife management agencies. (ii)Wildlife and habitat conservation management organizations.
 (iii)Game bird hunting organizations. (iv)Waterfowl hunting organizations.
 (v)Big game hunting organizations. (vi)The tourism, outfitter, or guiding industry relating to hunting, fishing, and shooting sports.
 (vii)The hunting or shooting equipment retail industry. (viii)Tribal resource management organizations.
 (ix)Hunting, shooting, and fishing sports outreach and education organizations. (x)Women's hunting and fishing advocacy, outreach, or education organizations.
 (xi)Minority hunting and fishing advocacy, outreach, or education organizations. (xii)Veterans service organizations.
									(2)Terms
 (A)In generalExcept as provided in subparagraph (B), members of the Advisory Committee shall be appointed for a term of 4 years. Members shall not be appointed for more than 3 terms.
 (B)Terms of initial appointeesAs designated by the Secretaries at the time of appointment, of the members first appointed— (i)6 members shall be appointed for a term of 4 years;
 (ii)5 members shall be appointed for a term of 3 years; and (iii)5 members shall be appointed for a term of 2 years.
 (3)Preservation of public advisory statusNo individual may be appointed as a discretionary member of the Advisory Committee while serving as an officer or employee of the Federal Government.
							(4)Vacancy and removal
 (A)In generalAny vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (B)RemovalAdvisory Committee members shall serve at the discretion of the Secretaries and may be removed at any time for good cause.
 (5)Continuation of serviceEach appointed member may continue to serve after the expiration of the term of office to which such member was appointed until a successor has been appointed.
 (6)ChairpersonThe Chairperson of the Advisory Committee shall be appointed for a 3-year term by the Secretaries, jointly, from among the members of the Advisory Committee. An individual may not be appointed as Chairperson for more than 2 terms.
 (7)CompensationMembers of the Advisory Committee shall serve without compensation. (8)Travel expensesMembers of the Advisory Committee may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of duties of the Advisory Committee.
							(9)Meetings
 (A)In generalThe Advisory Committee shall meet at the call of the Chairperson, but not less frequently than twice annually.
 (B)Open meetingsEach meeting of the Advisory Committee shall be open to the public. (C)Prior notice of meetingsTimely notice of each meeting of the Advisory Committee shall be published in the Federal Register and be submitted to trade publications and publications of general circulation.
 (D)SubgroupsThe Advisory Committee may establish such workgroups or subgroups as the Advisory Committee deems necessary for the purpose of compiling information or conducting research.
 (10)QuorumA majority of the members of the Advisory Committee shall constitute a quorum. (d)Expenses, administrative support, technical services, and adviceThe Secretaries may provide for expenses, administrative support, technical services, and advice to the Advisory Committee that the Secretaries determine to be appropriate.
						(e)Annual report
 (1)RequiredNot later than September 30 of each year, the Advisory Committee shall submit a report to the Secretaries, the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives, and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (2)ContentsThe report required under paragraph (1) shall describe— (A)the activities of the Advisory Committee during the preceding year;
 (B)the reports and recommendations made by the Advisory Committee to the Secretaries during the preceding year; and
 (C)an accounting of actions taken by the Secretaries as a result of the recommendations. (f)Federal Advisory Committee actThe Advisory Committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.)..
			VIIIFilm crews
			801.Commercial filming
 (a)In generalSection 1 of Public Law 106–206 (16 U.S.C. 460l–6d) is amended— (1)by redesignating subsections (a) through (f) as subsections (b) through (g), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)Definition of SecretaryThe term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable, with respect to land under the respective jurisdiction of the Secretary.;
 (3)in subsection (b) (as so redesignated)— (A)in paragraph (1)—
 (i)in the first sentence— (I)by striking of the Interior or the Secretary of Agriculture (hereafter individually referred to as the Secretary with respect to land (except land in a System unit as defined in section 100102 of title 54, United States Code) under their respective jurisdictions); and
 (II)by striking or similar projects; (ii)in subparagraph (A), by striking or similar project; and
 (iii)in subparagraph (B), by inserting , except in the case of film crews of three or fewer individuals before the period at the end; and (B)by adding at the end the following:
							
 (3)Fee scheduleNot later than 180 days after the date of enactment of the Sportsmen’s Act, to enhance consistency in the management of Federal land, the Secretaries shall publish a single joint land use fee schedule for commercial filming and still photography.;
 (4)in subsection (c) (as so redesignated), in the second sentence, by striking subsection (a) and inserting subsection (b); (5)in subsection (d) (as so redesignated), in the heading, by inserting commercial before still;
 (6)in paragraph (1) of subsection (f) (as so redesignated), by inserting in accordance with the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.), after without further appropriation,; (7)in subsection (g) (as so redesignated)—
 (A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and
 (B)by adding at the end the following:  (2)ConsiderationsThe Secretary shall not consider subject matter or content as a criterion for issuing or denying a permit under this Act.; and
 (8)by adding at the end the following:  (h)Exemption from commercial filming or still photography permits and feesThe Secretary shall not require persons holding commercial use authorizations or special recreation permits to obtain an additional permit or pay a fee for commercial filming or still photography under this Act if—
 (1)the filming or photography conducted is incidental to the permitted activity that is the subject of the commercial use authorization or special recreation permit; and
 (2)the holder of the commercial use authorization or special recreation permit is an individual or small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632)).
 (i)Exception from certain feesCommercial filming or commercial still photography shall be exempt from fees under this Act, but not from recovery of costs under subsection (c), if the activity—
 (1)is conducted by an entity that is a small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632));
 (2)is conducted by a crew of not more than 3 individuals; and (3)uses only a camera and tripod.
								(j)Applicability to news gathering activities
 (1)In generalNews gathering shall not be considered a commercial activity. (2)Included activitiesIn this subsection, the term news gathering includes, at a minimum, the gathering, recording, and filming of news and information related to news in any medium..
 (b)Conforming amendmentsChapter 1009 of title 54, United States Code, is amended— (1)by striking section 100905; and
 (2)in the table of sections for chapter 1009 of title 54, United States Code, by striking the item relating to section 100905.
					IXChesapeake Bay
 901.Reauthorization of Chesapeake Bay ProgramSection 117(j) of the Federal Water Pollution Control Act (33 U.S.C. 1267) is amended to read as follows:
				
 (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $90,000,000 for each of fiscal years 2020 through 2024..
 902.Reauthorization of Chesapeake Bay Initiative Act of 1998Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 112 Stat. 2963; 129 Stat. 2579) is amended by striking 2017 and inserting 2024.
			XChronic Wasting Disease Management
 1001.Short titleThis title may be cited as the Chronic Wasting Disease Management Act. 1002.DefinitionsIn this title:
 (1)Chronic wasting diseaseThe term chronic wasting disease means the animal disease afflicting among deer, elk, and moose populations that— (A)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and
 (B)belongs to the group of diseases known as transmissible spongiform encephalopathies, which group includes scrapie, bovine spongiform encephalopathy, and Creutzfeldt-Jakob disease.
 (2)Eligible grant recipientThe term eligible grant recipient means a State department of wildlife, State department of agriculture, college or university, or related research center conducting scientific applied research regarding chronic wasting disease.
 (3)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). (4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Animal and Plant Health Inspection Service-Wildlife Services.
 1003.FindingsCongress finds the following: (1)Pursuant to State and Federal law, the States retain primary and policymaking authority with regard to wildlife management, and nothing in this title interferes with or otherwise affects the primary authority of the States in managing wildlife generally, or managing, surveying, and monitoring the incidence of chronic wasting disease.
 (2)Chronic wasting disease, the fatal neurological disease found in cervids, is a fundamental threat to the health and vibrancy of deer, elk, and moose populations, and the increased occurrence of chronic wasting disease in regionally diverse locations in recent months necessitates an escalation in applied research, surveillance, monitoring, and management activities focused on containing and managing this lethal disease.
 (3)As the States move to manage existing levels of chronic wasting disease and insulate noninfected wild and captive cervid populations from the disease, the Federal Government should endeavor to provide integrated and holistic financial and technical support to these States and the many State departments of wildlife, State departments of agriculture, colleges and universities, and related research centers conducting scientific applied research regarding chronic wasting disease.
 (4)The Secretary should provide consistent, coherent, and integrated support structures and programs for the benefit of State wildlife and agricultural administrators, as chronic wasting disease can move freely between captive and wild cervids across the broad array of Federal, State, Tribal, and local land management jurisdictions.
 (5)The Secretary can provide consistent, coherent, and integrated support systems under existing legal authorities to States and the many State departments of wildlife, State departments of agriculture, colleges and universities, and related research centers conducting scientific applied research regarding chronic wasting disease.
				1004.Support for State efforts to manage and control chronic wasting disease
 (a)Availability of AssistanceThe Secretary shall allocate funds made available under subparagraphs (A) and (B) of subsection (e)(1) directly to State and Tribal agencies responsible for wildlife management to support State and Tribal efforts to develop and implement management strategies to address chronic wasting disease.
 (b)Petition processA State or Tribal agency shall petition the Secretary for a portion of the funds available under subsection (a).
 (c)Funding PrioritiesIn determining the amounts to be allocated to State and Tribal agencies under subsection (a), the Secretary shall give priority to States and Tribal agencies based on the following criteria:
 (1)Relative scope of incidence of chronic wasting disease on lands of the State or Indian Tribe, with priority given to those States and Indian Tribes with the highest incidence of the disease.
 (2)State or Tribal expenditures on chronic wasting disease management, monitoring, surveillance, and applied research, with priority given to those States and Indian Tribes that have shown the greatest financial commitment to managing, monitoring, surveying, and researching chronic wasting disease.
 (3)Comprehensive and integrated State or Tribal policies and programs focused on chronic wasting disease management between involved State or Tribal wildlife and agricultural agencies, with priority given to those States and Indian Tribes that have integrated the programs and policies of all involved agencies related to chronic wasting disease management.
 (4)Rapid response to new outbreaks of chronic wasting disease, whether occurring in areas in which chronic wasting disease is already found or areas with first infections, with the intent of containing the disease in any new area of infection.
 (d)Rapid response fundThe Secretary shall use funds made available under subsection (e)(1)(C) as a rapid response fund to support State and Tribal efforts to control the spread of chronic wasting disease upon the detection of chronic wasting disease among deer, elk, or moose populations not previously infected.
				(e)Authorization of Appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary $35,000,000 to support State and Tribal efforts to manage and control chronic wasting disease, of which—
 (A)$20,000,000 shall be allocated to States under subsection (a); (B)$5,000,000 shall be allocated to Tribal agencies under subsection (a); and
 (C)$10,000,000 shall be retained for the rapid response fund under subsection (d). (2)AvailabilityFunds appropriated pursuant to the authorization of appropriations in paragraph (1) shall remain available until expended.
 (3)Limitation on administrative costsNot more than three percent of the amount appropriated pursuant to the authorization of appropriations in paragraph (1) may be used to cover administrative expenses incurred by the Secretary.
					1005.Support for applied research regarding chronic wasting disease
 (a)Expansion of applied research GrantsThe Secretary shall make grants to support efforts to expand and accelerate applied research on chronic wasting disease, including (but not limited to) research regarding the following:
 (1)Sustainable cervid harvest management practices to reduce chronic wasting disease occurrence and to prevent or limit spatial spread of chronic wasting disease.
 (2)Management experiments and strategies designed for long-term suppression of chronic wasting disease.
 (3)Harvest management practices and other practices that exacerbate chronic wasting disease occurrence, with an emphasis on retrospective analyses of available harvest management and chronic wasting disease trend data.
 (4)Factors contributing to local emergence of chronic wasting disease, increased prevalence of chronic wasting disease, and distribution of chronic wasting disease, including mechanisms of disease transmission and effective barriers to transmission.
 (5)Methods and products to effectively detect infectious prions in, and decontaminate infectious prions from natural environments and inorganic surfaces.
					(b)Authorization of Appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary $10,000,000 to make grants under subsection (a).
 (2)AvailabilityFunds appropriated pursuant to the authorization of appropriations in paragraph (1) shall remain available until expended.
 (3)Limitation on administrative costsNot more than three percent of the amount appropriated pursuant to the authorization of appropriations in paragraph (1) may be used to cover administrative expenses incurred by the Secretary.
 1006.Multi-agency cooperation with States to address chronic wasting diseaseLand management agencies of the Department of Agriculture and the Department of the Interior shall work cooperatively with States—
 (1)in the conduct of applied research regarding chronic wasting disease; and (2)in the implementation of State chronic wasting disease response plans to reduce the spread and prevalence of chronic wasting disease.
				XIChronic Wasting Disease Transmission in Cervidae Study
 1101.Short titleThis title may be cited as the Chronic Wasting Disease Transmission in Cervidae Study Act. 1102.FindingsCongress makes the following findings:
 (1)Chronic wasting disease continues to spread in wild, free-ranging cervid herds and in captive cervid herds across the United States and Canada, and as of December 2018, is in 26 States and three Canadian provinces.
 (2)From December 2017 to December 2018 alone, the disease was detected for the first time in free-ranging cervid herds in Mississippi, Montana, and Tennessee, and there were new positive detections of the disease in 13 captive cervid herds from Illinois, Michigan, Minnesota, Ohio, Pennsylvania, Wisconsin, and Quebec, Canada.
 (3)Six of such herds are being monitored by the National Chronic Wasting Disease Herd Certification Program of the Animal and Plant Health Inspection Service, and therefore are considered to be at low risk for chronic wasting disease.
 (4)From June 2017 to September 2018, 10 States, including Arkansas, Illinois, Kansas, Minnesota, Missouri, Nebraska, Texas, West Virginia, Wisconsin, and Wyoming, are already fighting to control the transmission and spread of chronic wasting disease and found positive detections for the disease in additional wild, free-ranging cervid herds.
 (5)New positive detections in captive cervid herds were found in Illinois, Michigan, Minnesota, Ohio, Pennsylvania, and Wisconsin.
 (6)There is no known cure for chronic wasting disease, no reliable live animal test to detect the disease, and only a post-mortem test that provides some measure of reliable detection of the disease.
 (7)Chronic wasting disease is 100 percent fatal and is arguably the most important disease threatening North American cervid resources.
 (8)The spread of chronic wasting disease continues to increasingly and adversely affect the economic well-being of rural communities, the hunting public, farmed cervid producers, and State wildlife and agricultural agencies, because the only known measure for reducing the spread of chronic wasting disease is the complete depopulation of herds that test positive for the disease, a drastic measure which comes with great costs for all.
 (9)The long-term environmental persistence of chronic wasting disease’s causative agent means that State wildlife management agencies, State departments of agriculture, and private cervid farmers have relatively few options to mitigate the effects of such disease.
 (10)There are ongoing debates about the predominant transmission pathways that are causing the new detections and continued spread of chronic wasting disease in cervids across the United States and Canada.
				1103.Chronic wasting disease transmission in cervidae resource study
				(a)Study
 (1)In generalThe Secretaries shall enter into an arrangement with the Academy under which the Academy shall conduct, and submit to the Secretaries a report—
 (A)describing the findings of, a special resource study to identify the predominant pathways and mechanisms of the transmission of chronic wasting disease in wild, captive, and farmed populations of cervids in the United States; and
 (B)which may include the potential impacts on the disease from transmissions from Canada. (2)RequirementsThe arrangement under paragraph (1) shall provide that the actual expenses incurred by the Academy in conducting the study under paragraph (1) shall be paid by the Secretaries.
 (b)Contents of the studyWithin and between wild, captive, and farmed cervid populations, the study— (1)may include, to the extent the United States is affected on a continental scale, the potential impacts on the disease from transmissions from Canada; and
 (2)shall— (A)identify—
 (i)the pathways and mechanisms for the transmission of chronic wasting disease in cervids and cervid products;
 (ii)the dosage and infection rates for each such pathway and mechanism; and (iii)the relative frequency of each mode of such transmission;
 (B)identify anthropogenic and environmental factors contributing to new chronic wasting disease emergence events, the development of geographic areas with increased chronic wasting disease prevalence, and overall geographic patterns of chronic wasting disease distribution;
 (C)identify significant gaps in current scientific knowledge regarding the transmission pathways identified under subparagraph (A);
 (D)identify and prioritize scientific research projects that will address the knowledge gaps referred to in subparagraph (C); and
 (E)review science-based best practices, standards, and guidance regarding the management of chronic wasting disease in wild, captive, and farmed cervid populations in the United States which have been developed by—
 (i)the National Chronic Wasting Disease Herd Certification Program of the Animal and Plant Health Inspection Service;
 (ii)the United States Geological Survey; and (iii)State wildlife and agricultural agencies, which provide practical, science-based recommendations to State and Federal agencies for minimizing or eliminating the risk of transmission of chronic wasting disease in the United States.
 (c)DeadlineNot later than 6 months after the date on which funds are first made available for the study under subsection (a), the Secretaries shall submit to the Committee on Agriculture of the House of Representatives, the Committee on Natural Resources of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (1)the findings of the study; and (2)any conclusions and recommendations that the Secretary determines to be appropriate.
 (d)Data SharingThe Secretaries shall share with the entity conducting the study under subsection (a) data and access to databases on chronic wasting disease under the jurisdiction of—
 (1)the Veterinary Services Program of the Animal and Plant Health Inspection Service; and (2)the United States Geological Survey.
 1104.DefinitionsIn this title: (1)AcademyThe term Academy means the National Academy of Sciences.
 (2)CervidThe term cervid means any species within the family Cervidae. (3)Chronic wasting diseaseThe term chronic wasting disease means the animal disease afflicting deer, elk, reindeer, and moose populations that—
 (A)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and (B)belongs to the group of diseases known as transmissible spongiform encephalopathies, which group includes scrapie, bovine spongiform encephalopathy, and Creutzfeldt-Jakob disease.
 (4)SecretariesThe term Secretaries means— (A)the Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service; and
 (B)the Secretary of the Interior, acting through the Director of the United States Geological Survey. XIIMiscellaneous Provisions 1201.Respect for treaties and rightsNothing in this Act or the amendments made by this Act shall be construed to affect or modify any treaty or other right of any federally recognized Indian Tribe.
 1202.No priority over other usesNothing in this Act or the amendments made by this Act provides a preference to hunting, fishing, or recreational shooting over any other use of Federal land or water.
 1203.State authority for fish and wildlifeNothing in this Act— (1)authorizes the Secretary of Agriculture or the Secretary to require Federal licenses or permits to hunt and fish on Federal land; or
 (2)enlarges or diminishes the responsibility or authority of States with respect to fish and wildlife management.
				